CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither re lace nor supplement the filing and service of leadings or other Papers as required by law, exce
! : P the i plead ° P q y p

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purp

of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.
I (a) PLAINTIFFS ar an GELBSTEIN DEFENDANTS costco WHOLESALE CORPORATION

JS 44 (Rev. 06/17) FLSD Revised 06/01/2017

(D) County of Residence of First Listed Plaintiff Kings County, NY
(EXCEPT IN US. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

AARON A. KARGER, L

1 NE 2nd Ave., Suite 200

(d) Check County Where Action Arose:

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)

U.S. Government
Plaintiff

o1

) 2 US. Government
Defendant

IV. NATURE OF SUIT

CONTRACT
(110 Insurance
(1120 Marine
07130 Miller Act
1 140 Negotiable Instrument
O1150 Recovery of Overpayment

& Enforcement of Judgment

O1s1 Medicare Act
(152 Recovery of Defaulted

Student Loans

(Excl. Veterans)
01153 Recovery of Overpayment

of Veteran’s Benefits
O160 Stockholders’ Suits
(1190 Other Contract

O3

O MiAM-DADE MONROE

aw Offices of Aaron A. Karger, P.A,

Federal Question

(U.S. Government Not a Party)

¥i4

Diversity

(ndicate C itizenship of Parties in Item, 1H)

(Place an “X” in One Box Only)
TORTS

PERSONAL INJURY

(310 Airplane

0315 Airplane Product
Liability

01320 Assault, Libel &
Slander

0 330 Federal Employers’
Liability

(340 Marine

(0 345 Marine Product
Liability

(350 Motor Vehicle

(355 Motor Vehicle
Product Liability

PERSONAL INJURY

1 365 Personal Injury -
Product Liability

O 367 Health Care/
Pharmaceutical
Personal Injury
Product Liability

C) 368 Asbestos Personal

Injury Product
Liability

County of Residence of First Listed Defendant Kings County, WA
CN US. PLAINTIFF CASES ONLY)

NOTE:

Attorneys if Known)
DAVID F., COONEY, Cooney T

IN LAND CONDEMNATION C
THE TRACT OF LAND INVOL

1600 W. Commercial Blvd., Suite 200

O BROWARD (PALM BEACH O MARTIN Ost.

IIT. CITIZENSHIP OF PR
(For Diversity Cases Only)
PTF

O11

Citizen of This State

Citizen of Another State

Citizen or Subject of a
Foreign Country

Click here for: Nature of Suit Code D

FORFEITURE/PENALTY

0 625 Drug Related Seizure
of Property 21 USC 881
01 690 Other

LABOR

PERSONAL PROPERTY (710 Fair Labor Standards

O) 370 Other Fraud
C) 371 Truth in Lending
CO 380 Other Personal

Act
O 720 Labor/Mgmt. Relations
(C2 740 Railway Labor Act

2

03

Wr AAA

ASES, USE THE LOCATION OF
VED.

tybus Kwavnick Peets

UCIE (INDIAN RIVER OD OKEECHOBEE D HIGHLANDS

INCIPAL PARTIES (Place an “X" in One Box for Plaintig

and One Box for Defendani)

DEF PTF DEF
O11! Incorporated or Principal Place O4 ga
of Business In This State
O 2 Incorporated and Principal Place Os W715
of Business In Another State
O 3 Foreign Nation O 6 Oe
escriptions ; /
BANKRUPTCY OTHER STATUTES

[1] 422 Appeal 28 USC 158
1423 Withdrawal
28 USC 157

PROPERTY RIGHTS

0820 Copyrights
01830 Patent

835 Patent — Abbreviated

New Drug Application
(1840 Trademark

SOCIAL SECURITY
(1861 HIA (1395¢f)
862 Black Lung (923)
(863 DIWC/DIWW (405(g))
(1 864 SSID Title XV]

01 375 False Claims Act
O 376 Qui Tam (31 USC
3729 (a)
O 400 State Reapportionment
0 410 Antitrust
1 430 Banks and Banking
C1 450 Commerce
OO 460 Deportation
C) 470 Racketeer Influenced and
Corrupt Organizations
480 Consumer Credit
490 Cable/Sat TV
850 Securities/Commodities/
Exchange

 

O
O
oO
195 Contract Product Liability  &] 360 Other Personal Property Damage O751 Family and Medical (1865 RSI (405(g)) O 890 Other Statutory Actions
C7) 196 Franchise Injury O 385 Property Damage Leave Act O1 891 Agricultural Acts
0 362 Personal Injury - Product Liability C] 790 Other Labor Litigation (1 893 Environmental Matters
Med. Malpractice 791 Empl. Ret. Inc. 1 895 Freedom of Information
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS Security Act FEDERAL TAX SUITS Act
O) 210 Land Condemnation 0) 440 Other Civil Rights Habeas Corpus: 01870 Taxes (U.S, Plaintiff C1 896 Arbitration
O 220 Foreclosure 01441 Voting O 463 Alien Detainee or Defendant) O) 899 Administrative Procedure
OF 230 Rent Lease & Ejectment (442 Employment Beeston {0 Vacate oO ee dey third Party 26 Act/Review or Appeal of
DO) 240 Torts to Land oe. -_— Other; Agency Decision
1 245 Tort Product Liability [1445 Amer. w/Disabilities- [ 530 General IMMIGRATION oO Sey constitutionality of State
1 290 All Other Real Property Employment O) 535 Death Penalty (C1 462 Naturalization Application
[1 446 Amer. w/Disabilities- [] 540 Mandamus & Other CO 465 Other Immigration
Other C1) 550 Civil Rights Actions
0 448 Education 555 Prison Condition
360 Civil Detainee —
Conditions of
.. R : Confinement
Vv. ORIGIN (Place an “X" in One Box Only) .
tos d 3 Re-fil i d Transferred from O 6 Multidistrict orn
Q! Pat Ww? fog i (See Vi O 4 Rosie Os another district Litigation Cj)’ Appeal to O8 Multidistrict [Jo Remanded from
Court below) Reopened (specify) Transfer District Judge Litigation Appellate Court
from Magistrate a ect
Judgment ue
a
VI. RELATED/ (See instructions): a) Re-filed Case OYES gino b) Related Cases QYES ONO
RE-FILED CASE(S) JUDGE: DOCKET NUMBER:

 

Cite the U.S. Civil Statute under which you are filing and Write

VIL. CAUSE OF ACTION 28 USC sect 1332, 1446 Notice of Re

VIII. REQUESTED IN

LENGTH OF TRIAL via

CHECK IF THIS IS A CLASS ACTION

(for both sides to try entire case)

DEMAND §

: a Brief Statement of Cau
moval Diversity Jurisdiction

days estimated

CHECK YES only

IS€ (Do not cite Jurisdictional statutes untess diversity):

 

 

 

COMPLAINT: UNDER FRCP. 23 if demanded in complaint:
JURY DEMAND: Yes No
ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE
DATE
WY de
FOR OFFICE USE ONLY b
RECEIPT # AMOUNT JUDGE MAG JUDGE
 

Case 9:20-cv-81673-DMM Document 1-1 Entered on FLSD Docket 09/14/2020 Page 2 of 2

JS 44 (Rev. 06/17} FLSD Revised 06/01/2017
INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet, Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

IL (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the fill name or standard abbreviations, If the plaintiff or defendant is an official within a sovertiment agency, identify first the agency and then the
official, giving both name and title,

(b) County of Residence, For each civil case filed, except U.S, plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing, (NOTE: In land
condemnation cases, the county of residence of the “defendant” is the location of the tract of land involved.)

(c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment,
noting in this section “(see attachment)”,

Tl. — Jurisdiction, The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings, Place an “X” in
one of the boxes. If there is more than one basis of Jurisdiction, precedence is given in the order shown below,

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348, Suits by agencies and ofticers of the United States are included here.

United States defendant, (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box,

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S, plaintiff or defendant code takes precedence, and
box 1 or 2 should be marked. Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different States. When Box 4
is checked, the citizenship of the different parties must be checked, (See Section IT] below; federal question actions take precedence over diversity cases.)

TIE —- Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party,

IV. Nature of Suit. Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature
of suit code that is most applicable, Click here for: Nature of Suit Code Descriptions,

v. Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 ULS.C,, Section 1441, When the
petition for removal is granted, check this box.

Refiled (3) Attach copy of Order for Dismissal of Previous case, Also complete VI.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court, Use the reopening date as the filing date,

Transferred fiom Another District, (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within distriot transfers or multidistrict
litigation transfers,

Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this
box is checked, do not check (5) above,

Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeai from a magistrate judge's decision,

Remanded from Appellate Court. (8) Check this box if remanded from Appellate Court.

VE —-Related/Refiled Cases, This section of the JS 44 is used to reference related pending cases or re-filed eases, Insert the docket numbers and the
corresponding judges name for such cases,

VII. Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statates unless diversity, Example: U.S. Civil Statute: 47 USC 553
Brief Description: Unauthorized reception of cable service

VIL. Requested in Complaint, Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction,

Jury Demand, Check the appropriate box to indicate whether or not a jury is being demanded,

Date and Attorney Signature. Date and sign the civil cover sheet,
